Case 2:18-cv-15633-MCA-LDW Document 18 Filed 09/09/21 Page 1 of 7 PageID: 230




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


 J & J SPORTS PRODUCTIONS, INC.,

          Plaintiff,
                                                                            Civil Action No. 18-15633
                    v.
                                                                                        ORDER
 BERNAL’S PLACE, LLC d/b/a
 ARMANDO’S PLACE, et al.,

          Defendants.


         THIS MATTER comes before the Court by way of Plaintiff J & J Sports Productions,

Inc.’s (“Plaintiff” or “J & J Sports”) unopposed Renewed Motion for the Entry of Default

Judgment, 1 ECF No. 16, against Defendant Bernal’s Place, LLC d/b/a Armando’s Place

(“Armando’s Place”);

         and it appearing that this action arises out of Armando’s Place and Virgilio A. Bernal

(“Bernal” and together with Armando’s Place, the “Defendants”) unlawful interception, reception,

publication, divulgence, display, exhibition, and tortious conversion of the televised program

“Jessie Vargas v. Manny Pacquiao, WBO Welterweight Championship Fight Program” (the

“Program”) on November 5, 2016, Compl. ¶¶ 3, 20, ECF No. 1;

         and it appearing that Plaintiff is a closed-circuit distributor of sports and entertainment

programming, Joseph M. Gagliardi Affidavit (“Gagliardi Aff.”) ¶ 3, ECF No. 8.1;

         and it appearing that Armando’s Place is a New Jersey domestic limited liability company,

Compl. ¶ 6;



1
  In deciding whether entry of default is warranted, the Court treats “the factual allegations in a complaint, other than
those as to damages . . . as conceded by [the] defendant.” DIRECTV, Inc. v. Pepe, 431 F.3d 162, 165 (3d Cir. 2005).



                                                           1
Case 2:18-cv-15633-MCA-LDW Document 18 Filed 09/09/21 Page 2 of 7 PageID: 231




        and it appearing that pursuant to a contract, Plaintiff had the exclusive nationwide

commercial distribution rights to the Program telecast and accompanying undercard bouts and

fight commentary on November 5, 2016, id. ¶ 20;

        and it appearing that Plaintiff entered into sublicensing agreements with various

commercial entities that granted those entities limited rights to publicly exhibit the Program, id.

¶ 21;

        and it appearing that Defendants never lawfully licensed the Program from Plaintiff,

Gagliardi Aff. ¶ 7;

        and it appearing that on November 5, 2016, Bernal willfully directed, authorized, and/or

otherwise permitted Armando’s Place employees to unlawfully intercept, receive, and broadcast

the Program at Armando’s Place, Compl. ¶¶ 13, 15-16, 24;

        and it appearing that on November 5, 2016, investigator Dustin Vilardo (“Vilardo”)

observed the Program on five televisions inside of Armando’s Place, Gagliardi Aff. Ex. B;

        and it appearing that at the time of the Program broadcast, Vilardo observed 24 patrons

inside Armando’s Place, although the establishment had the capacity to hold approximately 60

people; id.;

        and it appearing that Vilardo did not pay a cover charge to enter Armando’s Place, id.;

        and it appearing that the sublicense fee for an establishment of Armando’s Place’s capacity

was $2,000.00, Gagliardi Aff. ¶ 8;

        and it appearing that the unlawful broadcast of the Program resulted in increased profits

for Armando’s Place from the patrons that observed the broadcast in the bar, Compl. ¶ 17;

        and it appearing that on November 2, 2018, Plaintiff filed a Complaint against Defendants

alleging: (1) unlawful interception of the Program by satellite transmission, in violation of 47




                                                 2
Case 2:18-cv-15633-MCA-LDW Document 18 Filed 09/09/21 Page 3 of 7 PageID: 232




U.S.C. § 605 (Count I); (2) in the alternative, unlawful interception of the Program by cable system

in violation of 47 U.S.C. § 553 (Count II); (3) common law conversion (Count III); (4) unlawful

interference with prospective economic advantage (Count IV); (5) unlawful interference with

contractual relations (Count V); and (6) unjust enrichment (Count VI), id. ¶¶ 19-54;

         and it appearing that on February 22, 2019, Plaintiff requested that the Clerk of the Court

enter default against Defendants, ECF No. 6, which the Clerk entered on February 24, 2019;

         and it appearing that on October 29, 2019, Plaintiff filed a Motion for Default Judgment

against Defendants, ECF No. 8, which the Court granted as to Bernal but denied as to Armando’s

Place, explaining that the Court was unable to determine whether Armando’s Place had been

properly served because Plaintiff failed to specify the nature of the agency relationship between

Armando’s Place and Lucia Rios—the individual who accepted service of the Summons and

Complaint on behalf of Armando’s Place. ECF No. 10 (“Default Judgment Order”) at 4-5; 2

         and it appearing that thereafter, Plaintiff again effectuated service on Armando’s Place, see

ECF No. 14, and requested that the Clerk enter default against Armando’s Place, ECF No. 15,

which the Clerk entered on July 10, 2020;

         and it appearing that Plaintiff filed the instant Renewed Motion for Default Judgment

against Armando’s Place on February 4, 2020, ECF No. 16;

         and it appearing that a default judgment may be entered only against a properly-served

defendant, see E.A. Sween Co., Inc. v. Deli Express of Tenafly, LLC, 19 F. Supp. 3d 560, 567

(D.N.J. 2014);


2
 As to Bernal, the Court concluded that default judgment was warranted, ordering $2,000.00 in damages, and allowing
Plaintiff to submit a request for costs and attorneys’ fees within thirty (30) days of the Order. Default Judgment Order
at 9. Plaintiff then filed a letter explaining that it intended to effect proper service on Armando’s Place and would
then file the at-issue Renewed Motion for Default Judgment. ECF No. 12. The Court subsequently agreed to allow
Plaintiff to file for fees and costs 30 days after a decision is rendered on the Renewed Motion for Default Judgment.
ECF No. 13.



                                                           3
Case 2:18-cv-15633-MCA-LDW Document 18 Filed 09/09/21 Page 4 of 7 PageID: 233




         and it appearing that Plaintiff has now properly served Armando’s Place, as Plaintiff

secured service on Bernal personally, who is the registered agent and sole officer/member of

Armando’s Place, see ECF No. 14; see also ECF No. 8.2 at 9-10 (Ex. B to Certification of Michael

J. Peters, which indicates that Bernal is the registered agent and sole principal of Armando’s

Place); Fed. R. Civ. P. 4(h)(1)(B) (authorizing service on an “officer” of the corporate entity as

well as an “agent authorized by appointment or by law to receive service of process”);

         and it appearing that the Court must determine whether it has jurisdiction over the action

and the parties before entering default judgment, see Animal Sci. Prods., Inc. v. China Nat’l Metals

& Minerals Imp. & Exp. Corp., 596 F. Supp. 2d 842, 848 (D.N.J. 2008);

         and it appearing that the Court has federal question jurisdiction over Plaintiff’s claim

brought under Section 553, see 28 U.S.C. § 1331; 3

         and it appearing that the Court has personal jurisdiction over Armando’s Place as a

corporation with its principal place of business in New Jersey, ECF No. 8.2 at 9-10; see also

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011);

         and it appearing that, before entering a default judgment, a court must also determine

whether the plaintiff’s complaint sufficiently states a cause of action and whether the plaintiff has

proved damages, Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 536, 538 (D.N.J. 2008);

         and it appearing that to establish liability under Section 553, a plaintiff must demonstrate:

“(1) interception of a satellite transmission or broadcast, (2) lack of authorization, and


3
  In its Brief in Support of the instant Renewed Motion, ECF No. 16.2, Plaintiff mainly relies upon and cross-references
its Brief in Support of the Motion for Default Judgment, ECF No. 8.3. As the Court explained in the Default Judgment
Order, in that Motion Plaintiff appeared to move for default judgment only on its Section 605 claim, see ECF No. 8.3
at 4,9, 24. That said, “[w]hile Plaintiff is seeking default judgment under § 605, there is a presumption in favor of
§ 553 at the default judgment stage where the plaintiff produces no evidence of an interception of satellite, as opposed
to cable, transmissions.” Joe Hand Promotions, Inc. v. Forupk LLC, No. 19-07970, 2020 WL 1864582, at *2 (D.N.J.
Apr. 14, 2020) (internal citations and quotation marks omitted). For that reason, the Court interprets Plaintiff’s motion
under Section 553.



                                                           4
Case 2:18-cv-15633-MCA-LDW Document 18 Filed 09/09/21 Page 5 of 7 PageID: 234




(3) publication,” J&J Sports Prods., Inc. v. Ramsey, 757 F. App’x 93, 95 (3d Cir. 2018) (citing 47

U.S.C. §§ 553(a), 605(a));

         and it appearing that the Complaint alleges facts that satisfy these three elements because

Plaintiff had the exclusive right to distribute the Program, Compl. ¶ 20, Plaintiff did not license

the Program to Defendants, Gagliardi Aff. ¶ 7, and Plaintiff’s investigator observed the Program

broadcast on five televisions inside of Armando’s Place with 24 patrons present, Gagliardi Aff.

Ex. B;

         and it appearing that Plaintiff has therefore stated a claim for relief under Section 553;

         and it appearing that before granting default, the Court must also make explicit factual

findings as to: “(1) prejudice to the plaintiff if default is denied; (2) whether the defendant appears

to have a litigable defense; and (3) whether defendant’s delay is due to culpable conduct,” Walker

v. Pennsylvania, 580 F. App’x 75, 78 (3d Cir. 2014) (quotation marks and citation omitted);

         and it appearing that Plaintiff will suffer prejudice if no action is taken because “Plaintiff

has no other method of seeking damages for the harm caused by Defendant other than the current

suit,” Joe Hand Promotions, Inc. v. Singleton, No. 17-13687, 2018 WL 3054683, at *4 (D.N.J.

June 20, 2018);

         and it appearing that Armando’s Place does not have a meritorious defense because it “has

not responded and the record does not support any defenses,” J & J Sports Prods., Inc. v.

Tibiri-Tabara, LLC, No. 18-8819, 2019 WL 3402494, at *4 (D.N.J. July 26, 2019) (internal

citation and quotation marks omitted);

         and it appearing that Bernal’s “failure to respond permits the Court to draw an inference of

culpability on [his] part,” Joe Hand Promotions, Inc. v. Waldron, No. 11-849, 2013 WL 1007398,

at *4 (D.N.J. Mar. 13, 2013);




                                                   5
Case 2:18-cv-15633-MCA-LDW Document 18 Filed 09/09/21 Page 6 of 7 PageID: 235




          and it appearing that entry of a default judgment against Armando’s Place is therefore

proper;

          and it appearing that although the Court accepts the facts pled in the Complaint “as true for

the purpose of determining liability, the plaintiff must prove damages,” Moroccanoil, Inc. v. JMG

Freight Grp. LLC, No. 14-5608, 2015 WL 6673839, at *2 (D.N.J. Oct. 30, 2015);

          and it appearing that Plaintiff seeks to recover statutory damages and enhanced damages

for the violation of Section 553, see ECF No. 8.3 at 9-10;

          and it appearing that with respect to statutory damages, while Plaintiff seeks to recover “at

least” treble the amount of its commercial licensing fee, see id. at 16, “[c]ourts in this District . . .

have consistently looked to actual damages—i.e., the cost of the licensing fee—to measure the

appropriate statutory damages,” G&G Closed Circuit Events, LLC v. Don Tequila Bar & Grill

L.L.C., No. 19-84, 2020 WL 133033, at *3 (D.N.J. Jan. 13, 2020) (collecting cases);

          and it appearing that the Court will therefore hold Armando’s Place jointly and severally

liable for the $2,000.00 already awarded against Bernal in this case, as $2,000.00 is the cost of

Plaintiff’s commercial licensing fee, and Plaintiff has not provided any other evidence of damages

suffered;

          and it appearing that Section 553 also “provides for enhanced damages in the court’s

discretion of up to $50,000 if the violation was committed ‘willfully’ and ‘for purposes of

commercial advantage or private financial gain,’” J & J Sports Prods., Inc. v. Maglietta

(“Maglietta”), No. 17-1960, 2019 WL 2443041, at *6 (E.D. Pa. June 11, 2019) (citing 47 U.S.C.

§ 553(c)(3)(B));

          and it appearing that the Court concludes that an enhanced damages figure of $2,500,

slightly more than the cost of the licensing fee, “appropriately balance[s] the need for deterrence




                                                    6
Case 2:18-cv-15633-MCA-LDW Document 18 Filed 09/09/21 Page 7 of 7 PageID: 236




against potential harm to [Armando’s Place’s] business from the imposition of significant

damages,” J & J Sports Prods., Inc. v. Hackett, 269 F. Supp. 3d 658, 666 (E.D. Pa. 2017); see also

Maglietta, 2019 WL 2443041, at *6 (explaining that a multiplier of three to six times the award of

statutory damages, an approach used by some courts to calculated enhanced damages, is not

appropriate when there is no allegation of repeated misconduct and when defendant did not charge

a cover, among other factors);

       and it appearing that the Court may “direct the recovery of full costs, including awarding

reasonable attorneys’ fees to an aggrieved party who prevails,” 47 U.S.C. § 553(c)(2)(C);

       IT IS on this 9th day of September, 2021;

       ORDERED that Plaintiffs’ Motion for Default Judgment, ECF No. 16, is hereby

GRANTED; and it is further

       ORDERED that the Clerk of Court enter judgment against Armando’s Place in the amount

of $2,500.00, consisting of (a) the $2,000.00 in statutory damages previously awarded against

Bernal, for which Armando’s Place and Bernal shall be jointly and severally liable; and (b) an

additional $500.00 in enhanced damages; and it is further

       ORDERED that Plaintiff may submit a request for costs and attorneys’ fees within 30 days

of the date of this Order.

       .

                                                    /s Madeline Cox Arleo___________
                                                    MADELINE COX ARLEO
                                                    UNITED STATES DISTRICT JUDGE




                                                7
